IN TI-IE SUPREME COURT OF THE STATE OF DELAWARE

NIGEL SYKES, §
§ No. 35, 2017
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
V- §
§ Cr. ID No. 1012000026
STATE OF DELAWAR.E, §
§
PlaintiH` Below, §
Appellee. §

Submitted: January 31, 2017
Decided: February 23, 2017

Before VALIHURA, VAUGI~IN, and SEITZ, Justices.
O R D E R

This 23rd day of February 2017, it appears to the Court that:

(1) On January 19, 2017, the Court received the appellant’s notice of

appeal from a Superior Court Comrnissioner’s denial of his motion for

reconsideration The Chief Deputy Clerk issued a notice directing the appellant to

show cause why this appeal should not be dismissed for this Court’s lack of

jurisdiction to consider an appeal directly from a Superior Court Comissioner’s

order.

(2) This appeal is subject to dismissal because the appellant’s response to

the notice to show cause was not filed within the required ten-day period.l Even if

 

'supr. cc. R. 3(b)(2); supr. ct R. 29(b).

the response to the notice to show cause was timely tiled, the response does not
address this Court’s lack ofjurisdiction. In the absence of intermediate review by
a Superior Court judge, this Court has no jurisdiction to hear an appeal directly
from a Superior Court commissioner’s decision.2 Accordingly, this appeal must be
dismissed

NOW, TI-IEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) aaa 29(b), that this appeal is DllessED.

B TI-IE COURT:

 

 

2[i'osrjvsh_vn v. City of Wilmington, 2013 WL 4716069, at *l (Del. Aug. 29, 2013) (citing Jolmsou
v. Stat‘e, 884 A.2d 475, 479 (Del. 2005)).